UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50356 East Coast Diversified Corporation (Exact name of registrant as specified in its charter) Nevada 55-0840109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 120 Interstate North Parkway, Suite 445 Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 953-4184 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of as of April 29, 2011 the registrant had160,246,234 shares of its Common Stock, $0.001 par value, outstanding. EXPLANATORY NOTE This Amendment No. 1 to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on May 11, 2011, is being filed in response to comments from the Securities and ExchangeCommission, to eliminate the presentation of Gross Profit from our statements of operations and disclose on the face of our statements of operations a separate line item for each of our revenue sources, with corresponding separate cost of revenue line items within a statement of operations category for operating expenses. This Amendment has no effect on our operations, cash flows or liquidity, nor effects our financial position as stated in the Form 10-Q. This Form 10-Q/A should be read in conjunction with the original Form 10-Q, which continues to speak as of the date of the Form 10-Q. Except as specifically noted above, this Form 10-Q/A does not modify or update disclosures in the original Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q or modify or update any related or other disclosures. EAST COST DIVERSIFIED CORPORATION FORM 10-Q MARCH 31, 2011 INDEX PART I– FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (unaudited) 4 Consolidated Statements of Stockholders’ Deficit for the Three Months Ended March 31, 2011 (unaudited) 5 Consolidated Statements of Stockholders’ Deficit for the Year Ended December 31, 2010 (unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II– OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1.A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed & Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURE 27 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements East Coast Diversified Corporation and Subsidiary Consolidated Balance Sheets March 31, December 31, (unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Total current assets Property and equipment, net Other assets Capitalized research and development costs, net Escrow deposits Security deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Loans payable $ $ Loans payable - related party Accounts payable and accrued expenses Accrued payroll and related liabilities Total liabilities Commitments and contingencies Stockholders' deficit Common stock, $.001 par value, 200,000,000 shares authorized, 158,743,709 and 110,953,778 shares issued and oustanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total East Coast Diversified stockholders' deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. 3 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, March 31, Revenues: Product sales $ $ Consulting - User fees Total revenues Operating expenses: Cost of revenues: Product sales Consulting - - User fees Selling, general and administrative expenses Loss on disposal of assets - Total operating expenses Loss from operations ) ) Other income (expense) Other income - 65 Interest expense ) ) Total other income (expense) ) ) Net loss before noncontrolling interests ) ) Net loss attributable to noncontrolling interests - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares oustanding during the period - basic and diluted See accompanying notes to consolidated financial statements. 4 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Stockholders' Deficit For the Three Months Ended March 31, 2011 (unaudited) Common stock Additional Total paid-in Accumulated Noncontrolling stockholders' Shares Amount capital deficit interest deficit Balance, December 31, 2010 $ $ $ ) $ ) $ ) Common shares issued for cash - - Common shares issued for conversion of loans payable - related party - - Common shares issued for conversion of loans payable - - Common shares issued for conversion of accrued salaries to related party - - Common shares issued for conversion of accounts payable - - Common shares issued for services Net loss ) ) ) Balance, March 31, 2011 (unaudited) $ $ $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 5 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Stockholders' Deficit For the Three Months EndedDecember 31, 2010 (unaudited) Common stock Additional Total paid-in Accumulated Noncontrolling stockholders' Shares Amount capital deficit interest deficit Balance, December 31, 2009 $ $ $ ) $
